Exhibit 12 NAVISTAR FINANCIAL CORPORATION AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES MILLIONS OF DOLLARS (unaudited) For the Years Ended October 31, 2009 2008 2007 2006 2005 Earnings Income before taxes $ 46.6 $ (44.8 ) $ 105.4 $ 127.2 $ 123.4 Fixed charges 69.6 186.8 238.0 194.6 133.3 Earnings before fixed charges $ 116.2 $ 142.0 $ 343.4 $ 321.8 $ 256.7 Fixed charges Interest expense 69.6 186.8 238.0 194.6 133.3 Total fixed charges $ 69.6 $ 186.8 $ 238.0 $ 194.6 $ 133.3 Ratio of earnings to fixed charges 1.67 * 1.44 1.65 1.93 For the purpose of our ratio, earnings consist of the sum of (a) pre-tax income, and (b) fixed charges. Fixed charges consist of consolidated interest expense of Navistar Financial Corporation and its consolidated subsidiaries. * Deficiency of $44.8 E-24
